NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JULIE E. PEARSON,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFA1RS,
Resp0ndent. "
2011-3104 .
Petiti0n for review of the Merit SySteInS Pr0tecti0n
B0ard in case n0. CH1221090692-W-1.
ON MOTION
ORDER
Ju1ie E. PearS0n moves for leave to file a deferred ap-
pendix pursuant to Fed. R. App. P. 30(c). '
Up0n consideration thereof
IT ls ORDERED THAT:

PEARSON V. VA 2
The motion is granted Pears0n’s appendix is due
within 21 days of the date of filing of this order.
FoR THE CoUR'r
 3 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Julie E. Pearson .
Christopher A. BoWen, Esq. F"_ED
u.s. comer or
321 me FE0ERAlPdlfef:hSif0R
SEP 3 0 2011
JAN |'f0RBALY
CLERK